Citation Nr: 1518062	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  11-01 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus.

3.  Entitlement to a total disability rating based on individuals unemployability due to service-connected disabilities (TDIU).    


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)

ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for PTSD and erectile dysfunction, and a May 2013 rating decision of the RO in Des Moines, Iowa, which denied a TDIU.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  
 
In December 2014, the Veteran presented testimony relevant to the appeal at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The issue of service connection for erectile dysfunction, as secondary to service-connected diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current DSM-IV diagnosis of PTSD.

2.  The Veteran's claimed stressors are related to combat and have been verified.

3.  There is credible supporting evidence that the Veteran's PTSD is related to the claimed stressors.

4.  The Veteran is unable to secure or follow a substantially gainful occupational solely as a result of the service-connected disabilities. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for the award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As discussed below, the Board is granting the claim for service connection for PTSD, which constitutes a full grant of the benefits sought on appeal for this issue.  In consideration thereof, no discussion regarding VCAA notice or assistance duties is necessary with regards to the claim for service connection for PTSD.

Also, as discussed below, the Board is granting a TDIU.  Given the favorable outcome of the TDIU appeal, which is a full grant of the benefits sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist with respect to that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board notes that a claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506  (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection for PTSD requires that the record show: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

With regard to the criterion of evidence of an in-service stressor event, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f).

A veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity; (2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary. 
38 C.F.R. § 3.304(f).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layperson is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson v. Shinseki, 
581 F. 3d 1313, 1316 (Fed. Cir. 2009) (recognizing that, under 38 U.S.C.A. 
§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); 
38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).



Service Connection for PTSD

The Veteran contends current PTSD due to several combat-related stressor events while serving in the Republic of Vietnam, including seeing a severely wounded and dying serviceman while stationed in Vietnam, being involved in an altercation with civilians, and being abandoned by a marine in a potential fight.

The Board finds that the weight of the evidence is at least equipoise as to whether the Veteran currently has PTSD.  At a VA examination in May 2013, the VA examiner assessed that the Veteran did not meet the DSM-IV criteria for PTSD on the basis that the Veteran did not have persistent symptoms in recollections, avoidance, or in hyperarousal; however, VA Medical Center (VAMC) treatment records dated from November 2007 to March 2011 note these PTSD signs and symptoms as well as a diagnosis of PTSD.  VAMC treatment records dated in February 2008 note a diagnosis of PTSD manifested by recurrent and intrusive distressing recollections of the traumatic event, recurrent distressing dreams of the traumatic event, intense psychological distress at exposure to cues, avoidance, feeling of detachment or estrangement from others, and irritability or outbursts of anger.  In a March 2011 statement, the Veteran's treating VA physician opines  that the Veteran has PTSD and recurrent severe and major depressive disorder, with symptoms including flashbacks, self-isolation and limited social interaction, and increased irritability, anxiety, and anger.  Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a current DSM-IV diagnosis of PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board finds that the claimed in-service stressors relating to seeing a severely wounded and dying serviceman while stationed in Vietnam and being abandoned by a marine in a potential fight have been established.  During the May 2013 VA examination, a VA psychologist confirmed the claimed stressor of being abandoned by a marine in a potential fight was adequate to support a diagnosis of PTSD and that the stressor related to the Veteran's fear of hostile military or terrorist activity.  Furthermore, during the December 2014  Board video conference hearing, the Veteran explained the circumstances in which he saw a severely wounded and dying serviceman.  The Veteran testified that he saw a severely injured marine when he was collecting gear.  Given the above, under the liberalizing requirements of 38 C.F.R. § 3.304(f), the Veteran's lay testimony is sufficient to establish the occurrence  of the claimed in-service stressor of fearing hostile military activity.  Accordingly, the Board finds that it is not necessary to additionally address whether the identified stressors related to seeing a severely wounded and dying serviceman while stationed in Vietnam, being involved in an altercation with civilians, and being abandoned by a marine in a potential fight have been corroborated by supporting evidence, or whether they are adequate to support a diagnosis of PTSD.

Given the above, the remaining question is whether there is medical evidence of a link between current symptoms and a specific claimed in-service stressor.  As discussed above, the May 2013 examiner, while not providing a specific diagnosis of PTSD, indicated that the Veteran's claimed stressor of being abandoned by a marine in a potential fight met the DSM-IV stressor criterion.  Further, VAMC treatment records dated in February 2008 note PTSD signs and symptoms based upon the verified in-service combat stressors.

The Board finds that the evidence is at least in equipoise as to whether the Veteran has a current DSM-IV diagnosis of PTSD related to the verified in-service stressors.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for PTSD have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

TDIU Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a). 

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id. 

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.  Id. 

Marginal employment shall not be considered substantially gainful employment. For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id. 

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.  A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

TDIU Analysis

In the present case, service connection is in effect for coronary artery disease, rated at 60 percent; diabetes mellitus, rated at 20 percent; peripheral neuropathy of the left upper extremity, rated at 20 percent; peripheral neuropathy of the right upper extremity, rated at 20 percent; peripheral neuropathy of the right leg, rated at 20 percent; and peripheral neuropathy of the left leg, rated at 20 percent.  Thus, the Veteran has two or more service-connected disabilities, with one service-connected disability rated at 40 percent or higher (i.e., coronary artery disease), and the combined rating for the service-connected disabilities is over 70 percent; therefore, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are met. 
After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran is unable to obtain or maintain substantially gainful employment solely due to the service-connected disabilities.  The evidence shows that the Veteran has a high school education, has past relevant work in maintenance and industrial bakery work, and has not worked since 2000.  

The Board notes that there is some evidence of record showing that the Veteran is unable to secure or follow gainful employment due to nonservice-connected disabilities.  The May 2013 VA examiner for the PTSD examination opined that the Veteran was unable to secure and maintain substantially gainful employment due solely to his non-service-connected depressive disorder.  The examiner provided the rationale that the depressive symptoms lead to lack of energy and motivation.  As discussed above, the May 2013 VA Examiner for the PTSD examination found that the Veteran did not have a current PTSD diagnosis and as such, the opinion 
regarding employability does not discuss the potential impact of PTSD on employability.  

On the other hand, there is evidence showing the Veteran is rendered unemployable solely due to service-connected disabilities.  The Veteran underwent a VA examination in May 2013 for the TDIU claim.  The May 2013 VA examiner for the TDIU examination opined that the Veteran was unable to do physical work because of his service-connected coronary artery disease, but that he was able to do sedentary desk work; however, the examiner did not provide a rationale for the opinion that the Veteran would be able to do sedentary desk work.  Also, the Veteran has never performed sedentary desk work and has not received any training since he stopped working in 2000.  In a March 2011 correspondence, the Veteran's treating VA physician opines that the Veteran's severe PTSD symptoms (including irritability, anxiety, anger, difficulty concentrating and maintaining attention, agoraphobia, physiologic reactivity, detachment/emotional numbness, flashbacks, 

nightmares, and severe insomnia) have made him unable to initiate and maintain employment.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is unable to secure or follow substantially gainful employment solely due to the service-connected disabilities; therefore, a TDIU is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for PTSD is granted.

A TDIU is granted.


REMAND

Service Connection for Erectile Dysfunction

The Veteran contends that erectile dysfunction is secondary to the service-connected diabetes mellitus.

VAMC treatment records dated in September 2008  note the diagnosis of erectile dysfunction.  VAMC treatment records dated in September 2008 note that the Veteran complains of impotence and VAMC treatment records dated in July 2009 note that the Veteran denies impotence.

The Veteran underwent a January 2008 VA examination for the service-connected diabetes.  The January 2008 VA examination report notes the Veteran reported the onset of erectile dysfunction was over fifteen years ago.  The VA examiner opined that the erectile dysfunction was not caused by or aggravated by the diabetes mellitus, on the basis that the diabetes mellitus developed in 2003 and the Veteran reported the erectile dysfunction developed over fifteen years ago (i.e., in approximately January  1993).  An addendum to the January 2008 VA examination report, dated five days after the examination, notes that the Veteran called to correct his earlier statement and reported that erectile dysfunction had its onset approximately two years ago.  The January 2008 VA examiner did not provide a revised opinion based on the Veteran's revised statement on the onset of erectile dysfunction. 

During the December 2014 videoconference Board hearing, the Veteran testified that the diabetes mellitus preceded the erectile dysfunction.  The Veteran testified that his statement during the January 2008 VA examination that he developed erectile dysfunction over fifteen years ago was an incorrect estimation.  The Veteran testified that erectile dysfunction actually began around 2005 or 2006.  The Veteran also estimated that he waited about two years after the onset of erectile dysfunction to seek treatment.  

The Board acknowledges that the Veteran has given inconsistent testimony regarding the onset of erectile dysfunction; however, the Veteran has most recently reported an onset of erectile dysfunction in approximately 2005 or 2006.  In consideration of the foregoing, the Board finds that the issue of service connection for erectile dysfunction should be remanded to obtain a supplemental VA medical opinion as to whether the erectile dysfunction is secondary to diabetes mellitus.  

Additionally, the January 2008 VA examiner noted in the opinion that the Veteran was on multiple psychiatric medications; however, it is not clear from the opinion if the VA examiner believes the psychiatric medications cause the erectile dysfunction.  As discussed above, the Veteran is now service connected for PTSD.  In consideration of the foregoing, the Board finds that the issue of service connection for erectile dysfunction should also be remanded to obtain a supplemental VA medical opinion as to whether the erectile dysfunction is secondary to medication taken for treatment of the service-connected PTSD.  

Accordingly, the issue of service connection for erectile dysfunction, as secondary to diabetes mellitus, is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records pertaining to erectile dysfunction and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e) (2014).   

2.  Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for any treatment (medical) records not yet obtained pertaining to any private medical treatment received for erectile dysfunction.  After obtaining a completed VA Form 21-4142, request the treatment (medical) records.  The Veteran should also be advised that he may alternatively submit the private treatment records to VA.  Any documents received by VA should be associated with the record.  Any and all negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).

3.  Obtain a supplemental medical opinion for the erectile dysfunction from an appropriate medical professional.  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner.  In the addendum report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should offer the following opinions:

(a)  Is it as likely as not that the erectile dysfunction is caused by the service-connected diabetes mellitus?  Please consider the onset of diabetes mellitus in 2003 and reported onset of erectile dysfunction in approximately 2005 or 2006.  
(b)  Is it as likely as not that the erectile dysfunction is caused by medication taken for the treatment of service-connected PTSD?

Please explain the basis for the opinions.  The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as to find against causation or aggravation.
  
4.  Thereafter, readjudicate on the merits the issue of service connection for erectile dysfunction as secondary to diabetes mellitus.  If the benefit sought remains denied, the Veteran and the representative should be furnished a Supplemental Statement of the Case, and should be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim, and also should provide the requested information and/or releases to allow VA to obtain the information.  See 38 C.F.R. §§  3.158, 3.655 (2014). 







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


